DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18, 30 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The term “computer readable medium” has not been defined in the specification that would exclude non-statutory types of mediums (i.e. signals per se). Therefore the instant claim is directed to both statutory types of mediums as well as non-statutory types of mediums (signals per se) and is unpatentable under 35 USC 101. The Examiner notes that adding the term “non-transitory” would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 15, 17-18, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US# 2016/0198516 hereinafter referred to as Kim).

	RE Claim 1, Kim discloses an electronic device for user equipment side (See Kim FIG 1, 5), comprising a processing circuitry, the processing circuitry is configured to perform control to: 
	receive, by a current user equipment (See Kim FIG 5 – relay UE), transmission information sent by another user equipment (See Kim [0171]-[0175], [0180] – receiving data to be relayed as well as information about the data to be relayed) via an unlicensed frequency band (See Kim [0037]), a destination of the transmission information being a service base station of the current user equipment (See Kim FIG 1, 5; [0171]-[0175], [0180] – receiving data to be relayed which will go through base station attached to relay UE); and 
	send indication information to the another user equipment, the indication information indicating whether the current user equipment is to perform a relay for the See Kim [0174]-[0175] – sending indication back to requesting UE if relay for requested data is permitted or rejected).

	RE Claim 2, Kim discloses an electronic device, as set forth in claim 1 above, wherein the processing circuitry is configured to send, under a predetermined condition, to the another user equipment, indication information indicating that the current user equipment does not perform a relay for the transmission information (See Kim [0174]-[0175], [0180] – determining if relay process should be rejected which can be done dynamically during the relay process [0180]), the predetermined condition comprising at least one of the following conditions: 
	the current user equipment itself has uplink data to be sent; 
	a data amount of the uplink data to be sent is greater than a first predetermined threshold (See Kim [0180] – based on threshold control); and 
	an available buffer capacity of the current user equipment is less than a second predetermined threshold (See Kim [0180] – based on capacity control).

	RE Claim 5, Kim discloses an electronic device, as set forth in claim 1 above, wherein the processing circuitry is configured to perform control to receive a scheduling request and/or data from the another user equipment at a predetermined timing (See Kim [0180] – receiving information about received pattern/timing of traffic to be relayed).

Claim 15, Kim discloses an electronic device, as set forth in claim 1 above, wherein the another user equipment is positioned outside a coverage of the base station or at an edge of the coverage (See Kim FIG 5).

	RE Claim 17, Kim discloses a wireless communication method for user equipment side (See Kim FIG 1, 5), comprising: 
	receiving, by a current user equipment (See Kim FIG 5 – relay UE), transmission information sent by another user equipment (See Kim [0171]-[0175], [0180] – receiving data to be relayed as well as information about the data to be relayed) via an unlicensed frequency band (See Kim [0037]), a destination of the transmission information being a service base station of the current user equipment (See Kim FIG 1, 5; [0171]-[0175], [0180] – receiving data to be relayed which will go through base station attached to relay UE); and 
	sending indication information to the another user equipment, the indication information indicating whether the current user equipment is to perform a relay for the transmission information (See Kim [0174]-[0175] – sending indication back to requesting UE if relay for requested data is permitted or rejected).

	RE Claim 18, Kim discloses method, as set forth in claim 17 above, wherein indication information indicating that the current user equipment does not perform a relay for the transmission information is sent to the another user equipment under a predetermined condition (See Kim [0174]-[0175], [0180] – determining if relay process should be rejected which can be done dynamically during the relay process [0180]), the predetermined condition comprising at least one of the following conditions: 
	the current user equipment itself has uplink data to be sent; 
	a data amount of the uplink data to be sent is greater than a first predetermined threshold (See Kim [0180] – based on threshold control); and 
	an available buffer capacity of the current user equipment is less than a second predetermined threshold (See Kim [0180] – based on capacity control).

	RE Claim 30, Kim discloses a computer readable medium comprising executable instructions that, when executed by an information processing apparatus, cause the information processing apparatus to implement the method according to claim 17 (See Claim 17 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0198516 hereinafter referred to as Kim) in view of Seo et al. (US# 2019/0089451 hereinafter referred to as Seo).

	RE Claim 3, Kim discloses an electronic device, as set forth in claim 1 above. Kim does not specifically disclose wherein the processing circuitry is configured to perform control to send the indication information via a physical sidelink control channel.
	However, Seo teaches of wherein the processing circuitry is configured to perform control to send the indication information via a physical sidelink control channel (See Seo [0131] – D2D transmission can also be transmissions on PSCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay system, as disclosed in Kim, wherein the processing circuitry is configured to perform control to send the See Seo Background).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0198516 hereinafter referred to as Kim) in view of Salem (US# 2019/0274054).

	RE Claim 4, Kim discloses an electronic device, as set forth in claim 1 above. Kim does not specifically disclose wherein the processing circuitry is configured to perform control to send the indication information by sharing a maximum occupancy time of the another user equipment for the unlicensed frequency band.
	However, Salem teaches of wherein the processing circuitry is configured to perform control to send the indication information by sharing a maximum occupancy time of the another user equipment for the unlicensed frequency band (See Salem [0004], [0108]-[0110] – priority assigned and transmitted via relay indicates MCOT).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay system, as disclosed in Kim, wherein the processing circuitry is configured to perform control to send the indication information by sharing a maximum occupancy time of the another user equipment for the unlicensed frequency band, as taught in Salem. One is motivated as See Salem [0048], [0096], [0212]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0198516 hereinafter referred to as Kim) in view of Palanki et al. (US# 2010/0167743 hereinafter referred to as Palanki).

	RE Claim 6, Kim discloses an electronic device, as set forth in claim 1 above. Kim does not specifically disclose wherein the processing circuitry is configured to perform control to detect a wakeup signal from the another user equipment.
	However, Palanki teaches of wherein the processing circuitry is configured to perform control to detect a wakeup signal from the another user equipment (See Palanki [0041] – detecting signals sent during wake up).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay system, as disclosed in Kim, wherein the processing circuitry is configured to perform control to detect a wakeup signal from the another user equipment, as taught in Palanki. One is motivated as such in order to save on power consumption (See Palanki [0041]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0198516 hereinafter referred to as Kim) in view of Kim et al. (US# 2017/0034688 hereinafter referred to as Kim ‘688).

RE Claim 7, Kim discloses an electronic device, as set forth in claim 1 above. Kim does not specifically disclose wherein the transmission information sent by the another user equipment is sent using a resource selected by the another user equipment from a resource pool.
	However, Kim ‘688 teaches of wherein the transmission information sent by the another user equipment is sent using a resource selected by the another user equipment from a resource pool (See Kim ‘688 [0205], [0218] – resource pool for UE D2D transmissions selected from resource pool).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay system, as disclosed in Kim, wherein the transmission information sent by the another user equipment is sent using a resource selected by the another user equipment from a resource pool, as taught in Kim ‘688. One is motivated as such in order to improve resource usage efficiency (See Kim ‘688 [0157], [0166]).

	RE Claim 8, Kim, modified by Kim ‘688, discloses an electronic device, as set forth in claim 7 above, wherein the resource pool is configured in advance or configured semi-statically by a base station (See Kim ‘688 [0218] – resource pool configured by base station in advance or semi-statically).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0198516 hereinafter referred to as Kim) in view of Gulati et al. (US# 2018/0324842 hereinafter referred to as Gulati).

	RE Claim 9, Kim discloses an electronic device, as set forth in claim 1 above. Kim does not specifically disclose wherein the transmission information sent by the another user equipment is sent using a resource indicated by the current user equipment.
	However, Gulati teaches of wherein the transmission information sent by the another user equipment is sent using a resource indicated by the current user equipment (See Gulati [0011] – relay UE providing indicating (scheduling) resource via sidelink grant).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay system, as disclosed in Kim, wherein the transmission information sent by the another user equipment is sent using a resource indicated by the current user equipment, as taught in Gulati. One is motivated as such in order to improve power and resource usage efficiency (See Gulati Background; Summary).

	RE Claim 10, Kim, modified by Gulati, discloses an electronic device, as set forth in claim 9 above, wherein the resource is indicated by the current user equipment to the another user equipment through a sidelink grant (See Gulati [0011] – relay UE providing indicating (scheduling) resource via sidelink grant).


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0198516 hereinafter referred to as Kim) in view of Tanimoto (US# .

	RE Claim 11, Kim discloses an electronic device, as set forth in claim 1 above. Kim does not specifically disclose wherein the processing circuitry is configured to: 
	in a case where at the time of receipt of the transmission information from the another user equipment the current user equipment has performed a random access process for sending uplink data to be sent of the current user equipment, perform control to send the transmission information of the another user equipment upon completion of sending the uplink data of the current user equipment.
	However, Tanimoto teaches of performing control to send the transmission information of the another user equipment upon completion of sending the uplink data of the current user equipment (See Tanimoto [0084] – relay station transmits its own data first and then transmits (relays) data for other devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay system, as disclosed in Kim, comprising performing control to send the transmission information of the another user equipment upon completion of sending the uplink data of the current user equipment, as taught in Tanimoto. One is motivated as such in order to responsiveness of the relay system (See Tanimoto Summary).
	Kim, modified by Tanimoto, does not specifically disclose where at the time of receipt of the transmission information from the another user equipment the current user 
	However, Hoglund teaches of where at the time of receipt of the transmission information from the another user equipment the current user equipment has performed a random access process for sending uplink data to be sent of the current user equipment (See Hoglund FIGs 2, 5; Summary; [0073] – performing random access procedure when there is uplink data to be transmitted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay system, as disclosed in Kim, modified by Tanimoto, comprising where at the time of receipt of the transmission information from the another user equipment the current user equipment has performed a random access process for sending uplink data to be sent of the current user equipment, as taught in Hoglund. One is motivated as such in order to reduce power and resource usage (See Hoglund Summary; [0070], [0083]).

	RE Claim 12, Kim discloses an electronic device, as set forth in claim 1 above. Kim does not specifically disclose wherein the processing circuitry is configured to:  9Docket No. 14426US01 Preliminary Amendment 
	in a case where at the time of receipt of the transmission information from the another user equipment the current user equipment has no uplink data to be sent, control to perform a random access process for sending the transmission information of the another user equipment, and to send at least a part of the transmission information of the another user equipment in Msg 3 in the random access process.
See Tanimoto [0084] – relay station transmits (relays) data for other devices if it has no data of its own to transmit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay system, as disclosed in Kim, where at the time of receipt of the transmission information from the another user equipment the current user equipment has no uplink data to be sent, control to perform a process for sending the transmission information of the another user equipment, as taught in Tanimoto. One is motivated as such in order to responsiveness of the relay system (See Tanimoto Summary).
	Kim, modified by Tanimoto, does not specifically disclose control to perform a random access process for sending the transmission information of the another user equipment, and to send at least a part of the transmission information of the another user equipment in Msg 3 in the random access process.
	However, Hoglund teaches of control to perform a random access process for sending the transmission information of the another user equipment (See Hoglund FIG 2; [0194]), and to send at least a part of the transmission information of the another user equipment in Msg 3 in the random access process (See Hoglund FIGs 2, 5; Summary; [0073], [0194] – device can be relay which transmits data of another UE; performing random access procedure when there is uplink data to be transmitted (msg 3)).
See Hoglund Summary; [0070], [0083]).

	RE Claim 13, Kim, modified by Tanimoto and Hoglund, discloses an electronic device, as set forth in claim 12 above, wherein the processing circuitry is configured to: indicate, in a physical random access channel preamble (See Hoglund FIGs 2, 5; Summary; [0073] – indicating in PRACH preamble (msg 1) for uplink data in msg 3), that uplink data is to be sent in Msg 3, in the random access process (See Hoglund FIGs 2, 5; Summary; [0073] – sending data in msg 3).

	RE Claim 14, Kim, modified by Tanimoto and Hoglund, discloses an electronic device, as set forth in claim 12 above, wherein the processing circuitry is configured to: set a size of a transmission block in Msg3 in accordance with information contained in Msg 2 in the random access process (See Hoglund FIGs 2, 5; Summary; [0073] – block size of Msg 3 is configured based on RAR (msg 2)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0198516 hereinafter referred to as Kim) in view of Mohan et al. (US# 2019/0140731 hereinafter referred to as Mohan).

	RE Claim 16, Kim discloses an electronic device, as set forth in claim 1 above. Kim does not specifically disclose wherein the current user equipment and the another user equipment include devices for narrowband Internet of things.
	However, Mohan teaches of wherein the current user equipment and the another user equipment include devices for narrowband Internet of things (See Mohan [0044] – devices can be IoT devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay system, as disclosed in Kim, wherein the current user equipment and the another user equipment include devices for narrowband Internet of things, as taught in Mohan. One is motivated as such in order to provide connectivity to and transmission integrity for devices in the network which may be of different types (See Mohan Background; Summary).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477